ORDER

PER CURIAM.
Joseph L. Calvin (“Husband”) appeals from the trial court’s judgment dissolving his marriage to Lisa R. Calvin, now known as Lisa R. Phillips (“Wife”). Husband contends that the trial court erred in its (1) division of marital and nonmarital property; (2) division of marital debt; (8) calculation of child support; (4) award of maintenance to Wife; and (5) grant of Wife’s attorney’s fees. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).